DISMISS; Opinion Filed October 20, 2014.




                                         S   In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-14-00652-CV

           JAMES MICHAEL STUART AND/OR ALL OCCUPANTS, Appellant
                                    V.
                  U.S. BANK NATIONAL ASSOCIATION, Appellee

                        On Appeal from the County Court at Law No. 2
                                    Dallas County, Texas
                            Trial Court Cause No. CC-14-00955-B

                              MEMORANDUM OPINION
                  Before Chief Justice Wright, Justice Francis, and Justice Myers
                                     Opinion by Justice Myers
        Appellant’s brief in this case is overdue. By postcard dated August 8, 2014, we informed
appellant that the time for filing his brief had expired. We directed him to file both his brief as
well as a motion to extend time to file the brief within ten days of the date of the postcard. We
cautioned appellant that the failure to file a brief and extension motion within the time stated
would result in the dismissal of this appeal without further notice. To date, appellant has not
filed a brief or an extension motion, nor has he otherwise corresponded with the Court regarding
the status of his appeal.
        Accordingly, we DISMISS this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                   /Lana Myers/
140652F.P05                                        LANA MYERS
                                                   JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

JAMES MICHAEL STUART AND/OR                        On Appeal from the County Court at Law
ALL OCCUPANTS, Appellant                           No. 2, Dallas County, Texas
                                                   Trial Court Cause No. CC-14-00955-B.
No. 05-14-00652-CV        V.                       Opinion delivered by Justice Myers, Chief
                                                   Justice Wright and Justice Francis
U.S. BANK NATIONAL ASSOCIATION,                    participating.
Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

         It is ORDERED that appellee U.S. BANK NATIONAL ASSOCIATION recover its
costs, if any, of this appeal from appellant JAMES MICHAEL STUART AND/OR ALL
OCCUPANTS.


Judgment entered this 20th day of October, 2014.




                                             –2–